Title: From Thomas Jefferson to Edmond Charles Genet, 31 December 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia Decr. 31. 1793.

I have laid before the President of the United States your letter of the 20th. instant, accompanying translations of the instructions given you by the Executive Council of France, to be distributed among the members of Congress, desiring that the President will lay them officially before both Houses, and proposing to transmit successively, other papers, to be laid before them in like manner: and I have it in charge to observe, that your functions as the missionary of a foreign nation here, are confined to the transaction of the affairs of your nation with the Executive of the United States, that the communications, which are to pass between the Executive and Legislative branches, cannot be a subject for your interference, and that the President must be left to judge for himself what matters his duty or the public good may require him to propose to the deliberations of Congress. I have therefore the honor of returning you the Copies sent for distribution, and of being with great respect, Sir, Your most obedient and most humble servant
